PER CURIAM:
Claimant brought this action to recover medical expenses for his son who was injured on a fence owned by West Virginia University, a facility of the respondent. On May 24, 1991, claimant’s infant son was playing in fenced area at the apartment complex in which claimant resided with his family. Claimant’s son was going for a walk with his grandmother when he approached a split rail fence which separated the apartment complex from a parking area. The fence was in deteriorated condition and claimant’s son got a splinter in his hand when he put his
hand upon the fence. Claimant incurred medical expenses in the amount of $799.50 for medical treatment and hospitalization of his son as a result of an infection in the child’s hand.
Claimant contends that respondent was negligent in its maintenance of a structure in an area where it was known that children living in an apartment complex played. There was a sign indicating “Caution Children Play” for the area. The respondent knew or should have known that children played near this fence.
Respondent contends that a split rail fence by its nature has splinters and that respondent makes the necessary repairs to the fence as it deteriorates.
The Court is of the opinion that the respondent, having placed a split rail fence around an apartment complex intended for families of resident students, should have maintained the fence in a more diligent maimer. It was known to respondent that children would be playing near the fence and that the fence was of such a nature so as to pose a danger to them.
*227Accordingly, the Court makes an award to claimant for the medical expenses which he incurred on behalf of his son in the amount of $799.50.
Award of $799.50.